Citation Nr: 0923369	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for a 
chronic left shoulder strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial increased evaluation for 
status-post right inguinal herniorrhaphy, currently evaluated 
as noncompensably disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The Veteran's range of motion of the left shoulder is 110 
degrees of flexion, 130 degrees of abduction and 50 degrees 
of internal and external rotation, with pain.

2.  The Veteran's left shoulder disability is not manifested 
by a clavicle or scapula impaired by dislocation or nonunion 
with loose movement. 

3.  The Veteran's service-connected status-post right 
inguinal herniorrhaphy is not manifested by a recurrent post-
operative hernia that is readily reducible and well supported 
by a truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a left shoulder disability have not 
been met. 38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.14, 4.25, 4.40, 4.45, 
4.59,  4.71a, Diagnostic Codes 5003, 5200-5203 (2008).

2.  The criteria for entitlement to a compensable disability 
rating for status-post right inguinal herniorrhaphy have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.25, 
4.114, Diagnostic Code 7338 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in June 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Additionally, a March 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, and lay statements are associated with the 
claims file. The Veteran was afforded VA examinations. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims


Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Left Shoulder Disability

The Veteran was granted service connection for degenerative 
arthritis of the acromioclavicle joint of the left shoulder 
in an April 2005 rating decision and assigned a 
noncompensable disability evaluation effective March 1, 2005. 
In a June 2007 supplemental statement of the case, the RO 
increased the Veteran's disability evaluation to 10 percent 
disabling, effective May 8, 2007, based upon the May 2007 VA 
examination results.

The Veteran contends that his left shoulder disability is 
more severe than the current 10 percent evaluation assigned 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the Veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record, and because the preponderance of the 
evidence is against the claim, the appeal will be denied. 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (Generally 
observing that in the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the Veteran); Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); (Holding that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence."). 

Initially, the Board notes the Veteran indicated in he was 
receiving treatment for his left shoulder disability at 
University of North Carolina (UNC) Hospital (See VA Form 9 
dated April 2006).  In an August 2006 letter, the RO 
requested the Veteran fill out and sign VA Form 21-4142 in 
order that these records may be secured and associated with 
the claims file. A subsequent letter was sent to veteran 
December 2006 again requesting the Veteran fill out and sign 
VA Form 21-4142 to obtain the UNC medical records.  No 
response was received from the Veteran, and, as such, the 
records are not associated with the file.

In regard to the obtaining the above-referenced medical 
records, VA's duty to assist the Veteran in the development 
of his claim is not a one-way street. Olsen v. Principi, 3 
Vet. App. 480 (1992). Rather, VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim with 
the Veteran only in a passive role. If a Veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 406 (1991).

As indicated above, the Veteran's degenerative arthritis of 
the acromioclavicle joint of the left shoulder is evaluated 
under Diagnostic Codes 5003-5203.  

Degenerative arthritis under Diagnostic Code 5003 evaluates 
disabilities based on the degree of limitation of motion 
under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5203. If the disability is noncompensable 
under the appropriate Diagnostic Code for the joint involved, 
a 10 percent rating is warranted for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints with occasional incapacitating 
exacerbations. 

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

The regulatory criteria set forth in Diagnostic Codes for the 
shoulder and arm provide different ratings for the minor arm 
and the major arm, i.e., whether the Veteran is right or left 
handed. The Veteran has indicated (in various treatment 
records) that he is right-handed. Therefore, the Board will 
consider the ratings and criteria for the minor shoulder 
under the relevant diagnostic codes.

Shoulder disabilities under Diagnostic Code 5200 rates 
favorable ankylosis of the scapulohumeral joint with 
abduction to 60 degrees, reaching the mouth and head, as 20 
percent disabling for the minor upper extremity. Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating. Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.

Under Diagnostic Code 5201, a 20 percent evaluation is for 
assignment when limitation of arm motion of the minor 
extremity is to shoulder level. A 20 percent evaluation is 
also contemplated when arm motion of the major extremity is 
limited to midway between the side and shoulder level and a 
30 percent evaluation is warranted for arm motion limited to 
25 degrees from the side.

Diagnostic Code 5202 contemplates other impairment of the 
humerus. Under that diagnostic code, malunion is rated 20 
percent disabling when there is moderate deformity, and also 
rated 20 percent when there is marked deformity. Recurrent 
dislocation at the scapulohumeral joint is rated 20 percent 
disabling when there are infrequent episodes and guarding of 
movement only at the shoulder level, and rated 20 percent 
disabling when there are frequent episodes and guarding of 
all arm movements. A fibrous union is rated 40 percent 
disabling, nonunion (false flail joint) warrants a 50 percent 
evaluation, and loss of the head of the humerus (flail 
shoulder) is rated 70 percent disabling. 38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula and provides for a 10 
percent rating disability for malunion of the clavicle or 
scapula, or nonunion without loose movement of the clavicle 
or scapula. A 20 percent evaluation is warranted for a 
clavicle or scapula impaired by dislocation or nonunion with 
loose movement. Those criteria also instruct that the 
evaluator can alternatively rate on impairment of function of 
the contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2008). The use of the conjunction "or" in that instruction 
implies that a rating may either be given for impairment of 
the scapula and clavicle or for impairment of the shoulder 
joint, but that two separate ratings may not be assigned. To 
do so would constitute pyramiding, or the evaluation of the 
same manifestations under different diagnoses. 38 C.F.R. § 
4.14 (2008).

The Veteran underwent a VA medical examination in May 2007.  
The Veteran reported he injured his left shoulder during 
physical training.  The Veteran reported symptoms of 
stiffness, giving way, and lack of endurance.  He further 
stated he experienced pain in the left shoulder on an 
intermittent basis, occurring as often as two to three times 
per day lasting approximately three to four hours.  The pain 
traveled through the shoulder down to the arm and was 
characterized as aching, oppressing, and sharp.  The pain 
severity was a 10 on a scale of 1-10. The pain was elicited 
by physical activity and relived by rest and medication. The 
Veteran was able to function on a limited basis with 
medication. He denied any incapacitation.  Functional 
impairment reported by the Veteran included difficulty with 
range of motion.

Upon examination, the examiner reported the shoulders 
revealed abnormal movement and guarding of movement 
bilaterally. The examiner noted the shoulder joints were not 
in any fixed position or ankylosed. Range of motion of the 
left shoulder was 110 degrees flexion, 130 degrees abduction, 
and, 50 degrees of internal and external rotation. These 
limitations were secondary to pain and at the stated degrees. 
The examiner stated that after repetitive use, the Veteran 
was additionally limited by pain, fatigue, weakness, and a 
lack of endurance without evidence of incoordination. 
Additional limitation of motion was zero degrees. Diagnostic 
tests indicated no fractures, or other significant bone, 
joint, or soft tissue abnormality. The examiner diagnosed the 
Veteran with a chronic left shoulder sprain.  

Initially, the Board notes that a thorough review of the 
medical evidence does not reflect that the service-connected 
left shoulder disorder has ever been diagnosed with 
ankylosis. Therefore, Diagnostic Code 5200 is not for 
consideration in the instant case.

With respect to Diagnostic Codes 5201 and 5202, there is no 
medical evidence of record that indicated limitation of arm 
motion of the minor extremity is to shoulder level and the 
medical evidence does not reflect that the left shoulder is 
manifested by malunion, fibrous union, nonunion, or loss of 
the head (flail shoulder) of the humerus.  As such, 
Diagnostic Codes 5201 and 5202 are not for consideration in 
the instant case.

There is no evidence of nonunion or dislocation of the 
clavicle or scapula, as is required for a higher rating of 20 
percent under Diagnostic Code 5203. The May 2007 VA 
examination diagnostic testing indicated no evidence of 
significant bone, joint, or soft tissue abnormality. 
Accordingly, the criteria listed under this diagnostic code 
cannot serve as a basis for an increased rating in this 
particular case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 10 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left shoulder disability warrants no more than 
a 10 percent rating. As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Status-Post Right Inguinal Herniorrhaphy

The Veteran contends the current disability rating does not 
accurately reflect the severity of his status-post right 
inguinal herniorrhaphy. Having carefully considered the 
Veteran's contentions in light of the evidence of record and 
the applicable law, the Board will deny the claim.

The Veteran's disability from an inguinal hernia is rated 
under Diagnostic Code 7338. 38 C.F.R. § 4.114 (2008).

Under this Diagnostic Code, a 10 percent schedular rating is 
appropriate for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt. 

A small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating. 

A large post-operative recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a 60 percent 
rating.

In a December 2004 VA examination, the Veteran was diagnosed 
with a status post right inguinal hernia repair times three 
(x3) with a residual scar.  No hernia was present upon 
examination.

In an August 2005 letter, Dr. GJS stated that upon 
examination, the Veteran did not have a hernia at the right 
inguinal region, but was experiencing tenderness. X-ray 
studies indicated surgical clips/coils at the repair site.

In a December 2007 VA examination, the Veteran reported that 
he underwent three surgeries for a right inguinal hernia.  
The Veteran reported that he experienced intermittent pain. 
Upon physical examination, the examiner noted there was no 
hernia anywhere in the abdominal or inguinal regions. The 
examiner diagnosed the Veteran with status-post right 
inguinal hernia repair x3 with a residual scar.

There is no evidence of record to support a compensable 
rating. The Schedule of Ratings does provide for inguinal 
hernias; however, there has been no evidence of a post-
operative recurrent right inguinal hernia, readily reducible 
and well supported by truss or belt in order to warrant a 10 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7338. 

As noted above, there was no evidence of recurrence of the 
right inguinal hernia upon VA examination in December 2007, 
nor in any of the prior medical evidence of record.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's scar 
residuals of his right herniorrhaphy. However, the objective 
findings during a VA examination in December 2007 reveal  the 
scar is asymptomatic. As the scar does not manifest itself in 
symptomatology separate and distinct from the inguinal hernia 
itself, a separate grant of service connection for such scar 
is not appropriate here. See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14 (2008).

In conclusion, there is no basis for assignment of a 
compensable evaluation for the Veteran's residuals of a right 
inguinal herniorrhaphy for any portion of the rating period 
on appeal. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disabilities may be granted when it is demonstrated 
that the particular disabilities present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the Veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 


ORDER

Entitlement to an initial increased evaluation for chronic 
left shoulder pain, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial increased evaluation for status 
post right inguinal herniorrhaphy, currently evaluated as 
noncompensably disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


